


Exhibit 10.1




INVESTMENT PLACEMENT AGREEMENT
THIS INVESTMENT PLACEMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 29th day of June, 2012, by and between America First Tax Exempt
Investors, L.P., a Delaware limited partnership (the “Fund”), and America First
Capital Associates Limited Partnership Two, a Nebraska limited partnership
serving as the sole general partner of the Fund (the “General Partner”).
W I T N E S S E T H:
WHEREAS, the Fund has been formed for the primary purpose of acquiring federally
tax-exempt mortgage revenue bonds issued by state and local housing authorities
to provide construction and/or permanent financing for multifamily housing
projects that provide affordable housing in their market areas (“Multifamily
Bonds”); and
WHEREAS, the Fund may also invest in certain other types of tax-exempt
securities that may or may not be secured by real estate (“Alternative
Investments”) and the General Partner believes it is in the best interests of
the Fund and its limited partners for the General Partner to seek Alternative
Investments which may improve the Fund's investment return and cash available
for distribution and the Fund desires to encourage the General Partner to
identify, evaluate and develop Alternative Investments for the benefit of the
Fund and its limited partners; and
WHEREAS, the General Partner is currently allowed to receive a mortgage
placement fee of up to 1.0% of the amount invested by the Fund in Multifamily
Bonds that is typically paid out of the bond proceeds provided by the Fund to
the underlying borrowers; and
WHEREAS, the General Partner has currently identified a category of Alternative
Investments identified in Exhibit A hereto and has devoted, and will continue to
devote, time and resources to the identification, evaluation, development and
negotiation of these Alternative Investments on behalf of the Fund which is at
least as great as the time and resources typically devoted by the General
Partner to the acquisition of Multifamily Bonds; and
WHEREAS, Alternative Investments, including the two Alternative Investments
listed on Exhibit A which are currently under consideration for acquisition by
the Fund, are generally not expected to be structured so as to allow the General
Partner to receive a placement fee payable out of proceeds provided by the Fund
to an underlying borrower in the same manner as the mortgage placement fees are
payable to the General Partner with respect to Multifamily Bond investments made
by the Fund; and
WHEREAS, the Fund desires to encourage the General Partner to identify, evaluate
and develop Alternative Investments on behalf of the Fund by directly paying a
placement fee to the General Partner in connection with the investments made by
the Fund in such Alternative Investments on terms similar to the mortgage
placement fees payable to the General Partner out of bond proceeds provided by
the Fund in connection with its investment in Multifamily Bonds; and
WHEREAS, the General Partner has determined that the payment of such a placement
fee in connection with the work performed to allow the Fund to make the
Alternative Investments is fair and reasonable, in the best interest of the Fund
and its limited partners and is consistent with the terms and conditions of the
Fund's Agreement of Limited Partnership, dated October 1, 1998 (the “Limited
Partnership Agreement”), including Section 5.03 thereof.
NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein, the Fund and the General Partner agree as follows:
1. Alternative Investment Placement Services. In order to increase investment
returns and cash available for distribution to the Fund's limited partnership,
the General Partner, acting on behalf of the Fund, agrees to identify, evaluate
and negotiate the terms of Alternative Investments meeting the investment
criteria of the Fund as set forth in the Limited Partnership Agreement,
including, but not limited to, the Alternative Investments described in
Exhibit A hereto. Exhibit A may be amended from time to time in connection with
the acquisition of additional Alternative Investments by the Fund.




--------------------------------------------------------------------------------




2. Placement Fee. As compensation to the General Partner for the identification,
evaluation, development and negotiation of Alternative Investments, the Fund
will pay a placement fee to the General Partner at the time the Fund acquires an
Alternative Investment at a market rate, but in no event to exceed 1.0% of the
total principal amount of such Alternative Investment (excluding any accrued
interest thereto).
3. Termination. This Agreement may be terminated, without penalty, by either
party upon delivery of 60 day's prior written notice to the other party. The
Fund may terminate this Agreement pursuant to this Section 3 by a vote of the
holders of a majority of the issued and outstanding Beneficial Unit Certificates
representing assigned limited partner interests in the Fund pursuant to Section
5.03(c) of the Limited Partnership Agreement.
4. Amendment. This Agreement may be amended at any time by action of the Fund
and the General Partner, provided that any such amendment must be in writing and
signed by the Fund and the General Partner.
5. Applicable Law. This Agreement and the rights of the parties hereunder shall
be construed and interpreted under the laws of the State of Nebraska.
6. Entire Agreement. This Agreement sets forth all, and is intended by all
parties to be an integration of all, promises, agreements and understanding
among the parties hereto with respect to the subject matter hereof and no other
promises, agreements or understanding, whether written or oral, expressed or
implied, with respect thereto shall have any force or effect whatsoever.














IN WITNESS WHEREOF, each of the Fund and the General Partner has caused this
Agreement to be duly executed on its behalf as of the date first above written.


America First TAX EXEMPT INVESTORS, L.P.
By:     /s/ Mark A. Hiatt                    
Mark A. Hiatt, President






America First Capital Associates Limited Partnership Two
By: The Burlington Capital Group L.L.C., its general partner
By:     /s/ Lisa Roskens                
Lisa Roskens, President and Chief Executive Officer






--------------------------------------------------------------------------------




EXHIBIT A
Alternative Investments
Description of Alternative Investment
Principal Amount
Placement Fee
Investment Grade Rated Public Housing Capital Fund Trusts' Certificates
Up to $75 million
1% of Par Value
 
 
 
 
 
 







